— In a proceeding to modify the child custody provisions of a North Carolina judgment of divorce, the appeal is from an order of the Family Court, Rockland County (Stanger, J.), dated October 7, 1987, which denied the wife’s application for counsel fees.
Ordered that the order is affirmed, with costs.
The appellant’s application for counsel fees contained only conclusory hearsay allegations by her attorney in support of her contention that she was unable to pay such fees. "[SJuch an award must be based on a showing of inability to pay, which was not demonstrated at bar” (Cook v Cook, 95 AD2d 768, 769; see also, Baynon v Baynon, 111 AD2d 733, 735; Furst v Furst, 88 AD2d 946; Standley v Standley, 83 AD2d 863, 864). Accordingly, the Family Court properly denied the application. Thompson, J. P., Rubin, Spatt and Balletta, JJ., concur.